DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objection (minor informality)
Claims 1-29 are currently being examined.  
With respect to Claim 4, the phrase “at least one chosen from” should be corrected to read ““at least one item chosen from””.

Specification 
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10, 13, 17, 19, 23, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shakes et al (US Patent Application Publication No. 2007/0150383).
With respect to independent Claim 1, Shakes et al discloses the limitations of independent Claim 1 as follows:
A method of fulfilling an order incorporating return inventory items, comprising:	   
storing a plurality of customer orders, warehouse inventory item information, and return inventory item information in a data base;	(See Pars. 0066, 0113; Figs. 11; Ref. Numerals 120(customer orders), 190(inventory information), 192(returned items information), 520(database)
storing a plurality of warehouse inventory items in a warehouse wherein the warehouse inventory items are available to be incorporated into the customer orders,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), "materials handling facility"(warehouse - not numbered)
each of said warehouse inventory items comprising a unique item identifier that is known by the data base;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
storing a plurality of returned items in a return item buffer as return inventory items,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 200(returned items buffer)
wherein the return inventory items and are available to be incorporated into the customer orders,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(customer orders), 130(inventory items), 192(returned items), 200(returned items buffer)
each of said return inventory items comprising a unique item identifier that is known by the data base;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
determining with the data base if a return inventory item matches an item required for a customer order; (See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
if a return inventory item matches with the customer order, transporting the matching return inventory item with a return conveyor from the return item buffer to a picking station;  (See Pars. 0068, 0079-0083, 0088-0092, 0100, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 140(picking station), 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier), "conveyor belt"(return conveyor-not shown)
if a return inventory item does not match the customer order, matching with the data base a warehouse inventory item with the customer order and transporting the matching warehouse inventory item with a transportation system from the warehouse to the picking station;	(See Pars. 0068, 0079-0083, 0088-0092, 0100, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(customer orders), 130(inventory item), 140(picking station), "conveyor belt"(transportation system--not shown), "materials handling facility"(warehouse - not numbered) and
picking the matching inventory item to an order container.  (See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 130(inventory item), 140(picking station), 192(returned items), 220(order container)

With respect to Claim 2, which depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Shakes et al discloses as follows:
The method of claim 1, wherein the customer order includes a plurality of inventory items that are selected from at least one chosen from the return item buffer and the warehouse.  	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 130(inventory item), 140(picking station), 192(returned items), 220(order container)

With respect to Claim 3, which depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 3, Shakes et al discloses:
The method of claim 1, wherein the returned items are received at a return processing system,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 180(processing system)
the return processing system receiving the plurality of returned items at the warehouse,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 180(processing system), "materials handling facility"(warehouse - not numbered)
a return associate inspecting the plurality of returned items,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 180(processing system), "materials handling facility"(warehouse - not numbered)
determining if the returned items are acceptable for resale, and	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 180(processing system), "materials handling facility"(warehouse - not numbered)
loading the acceptable returned items into a conveyor container of the return item buffer.  	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 180(processing system), 200(returned items buffer), "conveyor container"(compartment)

With respect to Claim 7, which depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 7, Shakes et al discloses:
The method of claim 1, wherein said warehouse comprises an automated inventory retrieval system.  	(See Par. 0067; Ref. Numerals "mobile cart"(automated inventory retrieval), "materials handling facility"(warehouse - not numbered)

With respect to Claim 8, which depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Shakes et al discloses:
8. The method of claim 1, wherein said picking station comprises a manual goods to person system, wherein a human associate manually picks inventory items into an order.  	(See Pars. 0068, 0079-0083, 0088-0092, 0107-0109; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 142(picking agent), 250(control system)

With respect to Claim 10, which depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 10, Shakes et al discloses:
The method of claim 1, further comprising an automatic returns processing system configured to perform steps of receiving the plurality of returned items at the warehouse, inspecting the plurality of returned items, determining if the returned items are acceptable for resale, and placing the acceptable return items into storage in a product container in the return buffer.  	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6; Ref. Numerals 120(customer orders), 130(inventory items), 192(returned items), 200(returned items buffer))
 
With respect to independent Claim 13, Shakes et al discloses the limitations of independent Claim 13 as follows:
A method of fulfilling an order incorporating return inventory, comprising:
storing a plurality of customer orders, warehouse inventory item information, and return inventory item information in a data base;	(See Pars. 0066, 0113; Figs. 11; Ref. Numerals 120(customer orders), 190(inventory information), 192(returned items information), 520(database)
storing a plurality of warehouse inventory items in a warehouse wherein the warehouse inventory items are available to be incorporated into the customer orders,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), "materials handling facility"(warehouse - not numbered)
each of said warehouse inventory items comprising a unique item identifier that is known by the data base;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
storing a plurality of returned items in a return item buffer as return inventory items,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 200(returned items buffer)
wherein the return inventory items and are available to be incorporated into the customer orders,	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(customer orders), 130(inventory items), 192(returned items), 200(returned items buffer)
each of said return inventory items comprising a unique item identifier that is known by the data base;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
identifying warehouse inventory items withdrawn from the warehouse with its item identifier and applying the identity of each withdrawn warehouse inventory item to the data base and matching that warehouse inventory item with a customer order;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 130(inventory item), 140(picking station), 192(returned items), 220(order container)
combining warehouse inventory items together that make up an order with a sortation system,	(See Pars.  0068, 0079-0083, 0088-0092, 0094-0097, 0107, 0108; Figs. 5-7, 10; Ref. Numerals 130(inventory item), 140(picking station), 150(sortation system), 192(returned items), 220(order container)
said sortation system having a sortation buffer that is adapted to accumulate individual warehouse inventory items and an accumulator that is adapted to receive individual warehouse inventory items from said sortation buffer when all or a portion of the warehouse inventory items that make up a multiple item order are in said sortation buffer;	(See Pars.  0068, 0079-0083, 0088-0092, 0094-0097, 0107, 0108; Figs. 5-7, 10; Ref. Numerals 130(inventory item), 140(picking station), 150(sortation system), 192(returned items), 220(order container)
transporting warehouse inventory items with a transportation system from the sortation system to a picking station;	(See Pars.  0068, 0079-0083, 0088-0092, 0094-0097, 0107, 0108; Figs. 5-7, 10; Ref. Numerals 130(inventory item), 140(picking station), 150(sortation system), 192(returned items), 220(order container)
identifying return inventory items withdrawn from the return item buffer with its item identifier and applying the identity of each withdrawn return inventory item to the data base and matching that return inventory item with a customer order;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
transporting return inventory items with a return conveyor from the item return buffer to the picking station;	(See Pars. 0068, 0079-0083, 0088-0092, 0100, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 140(picking station), 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier), "conveyor belt"(return conveyor-not shown)
releasing the warehouse inventory items and the return inventory items such that they arrive at the picking station at the same time to be picked in the same order;	(See Pars.  0068, 0079-0083, 0088-0092, 0094-0097, 0107, 0108; Figs. 5-7, 10; Ref. Numerals 130(inventory item), 140(picking station), 150(sortation system), 192(returned items), 220(order container)
compiling warehouse inventory items and return inventory items together that make up an order; and	(See Pars.  0068, 0079-0083, 0088-0092, 0094-0097, 0107, 0108; Figs. 5-7, 10; Ref. Numerals 130(inventory item), 140(picking station), 150(sortation system), 192(returned items), 220(order container)
picking the compiled items to an order container.  	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 130(inventory item), 140(picking station), 192(returned items), 220(order container)

With respect to Claim 17, which depends from independent Claim 13, Shakes et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.  With respect to Claim 17, Shakes et al discloses:
The method of claim 13, further comprising an automatic returns processing system having an associate at the returns processing system,	(See Pars. 0068, 0079-0083, 0088-0092, 0107-0109; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 142(picking agent), 250(control system)
the automatic returns processing system configured to perform steps of receiving the plurality of returned items at the warehouse, inspecting the plurality of returned items, determining if the returned items are acceptable for resale, and placing the acceptable return items into storage in the return buffer.  	(See Pars. 0068, 0079-0083, 0088-0092, 0107-0109; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 142(picking agent), 250(control system)

With respect to independent Claim 19, Shakes et al discloses the limitations of independent Claim 19 as follows:
An order fulfillment system, comprising:   
a warehouse storing a supply of warehouse inventory items;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), "materials handling facility"(warehouse - not numbered)
a return item buffer configured to store each of a plurality of returned items as a return inventory item;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 200(returned items buffer)
a picking station configured to receive warehouse inventory items from the warehouse and return inventory items from the return buffer; and (See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 130(inventory item), 140(picking station), 192(returned items), 220(order container)
a computer system having a queue of customer orders,	(See Pars. 0066, 0113; Figs. 11; Ref. Numerals 120(customer orders), 190(inventory information), 192(returned items information), 520(database)
said computer system comprising a data base configured to store a plurality of customer orders,	(See Pars. 0066, 0113; Figs. 11; Ref. Numerals 120(customer orders), 190(inventory information), 192(returned items information), 520(database)
identifying information of the warehouse inventory items, and	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
identifying information of the return inventory items;	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
said computer system configured to determine if an item required for a customer order is stored in said return item buffer, and	(See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier)
if the required item is in said return item buffer, retrieve the return inventory item from said return item buffer and supply that return inventory item to said picking station;	(See Pars. 0068, 0079-0083, 0088-0092, 0100, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 140(picking station), 192(returned items), 520(database), "bar code, Universal Product Code (UPC), Stock-Keeping Unit (SKU) code"(unique item identifier), "conveyor belt"(return conveyor-not shown)
said computer system further configured to retrieve the item required for the customer order from said warehouse if that required item was not in said return item buffer, and	(See Pars. 0068, 0079-0083, 0088-0092, 0100, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(customer orders), 130(inventory item), 140(picking station), "conveyor belt"(transportation system--not shown), "materials handling facility"(warehouse - not numbered)
supply that warehouse inventory item to said picking station; and	(See Pars. 0068, 0079-0083, 0088-0092, 0100, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 120(customer orders), 130(inventory item), 140(picking station), "conveyor belt"(transportation system--not shown), "materials handling facility"(warehouse - not numbered)
said computer system configured to issue instructions to an associate at said picking station to pick an order by picking the required item and loading the required item to an order container.  	(See Pars. 0068, 0072, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6, 10; Ref. Numerals 130(inventory item), 140(picking station), 192(returned items), 220(order container)

With respect to Claim 23, which depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 which are incorporated herein by reference.  With respect to Claim 23, Shakes et al discloses:
The order fulfilment system of claim 19, wherein said warehouse comprises an automated inventory retrieval system.  (See Par. 0067; Ref. Numerals "mobile cart"(automated inventory retrieval), "materials handling facility"(warehouse - not numbered)
 
With respect to Claim 24, which depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 which are incorporated herein by reference.  With respect to Claim 24, Shakes et al discloses:
The order fulfilment system of claim 19, wherein said picking station comprises a manual goods to person system, wherein a human associate manually picks inventory items into an order.  (See Pars. 0068, 0079-0083, 0088-0092, 0107-0109; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 142(picking agent), 250(control system)

With respect to Claim 26, which depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 which are incorporated herein by reference.  With respect to Claim 26, Shakes et al discloses:
The order fulfilment system of claim 19, further comprising a return processing system configured to receive and inspect a plurality of returned items, to determine if the returned items are acceptable to be re-distributed in a future customer order, and	(See Pars. 0068, 0079-0083, 0088-0092, 0107-0109; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 142(picking agent), 250(control system)
to load acceptable returned items into a product container to enter said return item buffer.  	(See Pars. 0068, 0079-0083, 0088-0092, 0107-0109; Figs. 5, 6, 10; Ref. Numerals 120(orders), 130(inventory items), 142(picking agent), 250(control system)
 
With respect to Claim 27, which ultimately depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 and Claim 26 which are incorporated herein by reference.  With respect to Claim 27, Shakes et al discloses:
The order fulfilment system of claim 26, wherein said return processing system further comprises an automatic returns processing system configured to automatically receive plurality of returned items at the warehouse, automatically inspect the plurality of returned items, automatically determine if the returned items are acceptable for resale, and automatically load the acceptable return items into a product container to enter said return item buffer.  (See Pars. 0068, 0079-0083, 0088-0092, 0107, 0108; Figs. 5, 6; Ref. Numerals 120(customer orders), 130(inventory items), 192(returned items), 200(returned items buffer)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al, as applied to the claims set forth above, in view of Sutter (US Patent Application Publication No. 2020/0189846). 
With respect to Claim 4, which depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 which are incorporated herein by reference. With respect to Claim 4, Sutter teaches the following:
The method of claim 1, wherein at least one chosen from said return item buffer and said return conveyor comprises a pouch conveyer configured to convey a plurality of pouches, each pouch configured to transport at least one item.  (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)
 	It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items to a discharge location in order to make the item picking and transport more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 5, which ultimately depends from independent claim 1, Shakes et al teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Sutter disclose as follows:
The method of claim 4, wherein said pouches further comprise automatic openers configured to automatically open the pouch and release the item contained within the pouch.  (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items and then automatically open the pouches to remove the item at a discharge location in order to make the item picking, transport, and discharge more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor with automatic pouch opening in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 6, which ultimately depends from independent claim 1, Shakes et al teaches all of the limitations of Claim 1 and Claim 5 which are incorporated herein by reference.   With respect to Claim 6, Sutter disclose as follows:
The method of claim 5, wherein said picking station comprises an item chute disposed subjacent of the automatic opener of the pouch conveyor to receive and direct the released item to an order container, such that no associate is required to pick the item from the pouch to the order container.  	(See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items and then automatically open the pouches to remove the item into a chute in order to make the item picking, transport, and discharge more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor with automatic pouch opening in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 14, which depends from independent Claim 13, Shakes et al teaches all of the limitations of Claim 13 which are incorporated herein by reference. With respect to Claim 14, Sutter teaches the following:
The method of claim 13, wherein said return item buffer comprises a pouch conveyor configured to convey a plurality of pouches, each pouch configured to transport at least one item. (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute) 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items to a discharge location in order to make the item picking and transport more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 15, which ultimately depends from independent claim 13, Shakes et al teaches all of the limitations of Claim 13 and Claim 14 which are incorporated herein by reference.   With respect to Claim 15, Sutter disclose as follows:
The method of claim 14, wherein said pouches further comprise automatic openers configured to automatically open the pouch and release the item contained within the pouch.    (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items and then automatically open the pouches to remove the item at a discharge location in order to make the item picking, transport, and discharge more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor with automatic pouch opening in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 16, which ultimately depends from independent claim 13, Shakes et al teaches all of the limitations of Claim 13 and Claim 15 which are incorporated herein by reference.   With respect to Claim 16, Sutter disclose as follows:
The method of claim 15, wherein said picking station comprises an item chute disposed subjacent of the automatic opener of the pouch conveyor to receive and direct the released item to an order container, such that no associate is required to pick the item from the pouch to the order container.  (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items and then automatically open the pouches to remove the item into a chute in order to make the item picking, transport, and discharge more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor with automatic pouch opening in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 20, which depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 which are incorporated herein by reference. With respect to Claim 20, Sutter teaches the following:
The order fulfilment system of claim 19, wherein said return item buffer comprises a pouch conveyor configured to convey a plurality of pouches, each pouch configured to transport at least one item.  (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items to a discharge location in order to make the item picking and transport more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 21, which ultimately depends from independent claim 19, Shakes et al teaches all of the limitations of Claim 19 and Claim 20 which are incorporated herein by reference.   With respect to Claim 21, Sutter disclose as follows:
The order fulfilment system of claim 20, wherein said pouches further comprise automatic openers configured to automatically open the pouch and release the item contained within the pouch.  (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items and then automatically open the pouches to remove the item at a discharge location in order to make the item picking, transport, and discharge more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor with automatic pouch opening in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 22, which ultimately depends from independent claim 19, Shakes et al teaches all of the limitations of Claim 19 and Claim 21 which are incorporated herein by reference.   With respect to Claim 22, Sutter disclose as follows:
The order fulfilment system of claim 21, wherein said picking station comprises an item chute disposed subjacent of the automatic opener of the pouch conveyor to receive and direct the released item to the order container, such that no associate is required to pick the item from the pouch to the order container.  (See Pars. 0032, 0033, 0085-0088, 0091, 0104; Figs. 1-5, 10; Ref. Numerals 17,T(pouches), 26,60(automatic opening), P(items), 57(chute)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to employ a pouch conveyor to convey pouches containing items required to fulfill an order and transport the items and then automatically open the pouches to remove the item into a chute in order to make the item picking, transport, and discharge more efficient by automating the system.  A person with skill in the art would be motivated to incorporate the teachings of Sutter because they are a known work in the same field of endeavor (ie, using a pouch conveyor with automatic pouch opening in an order filling process in a warehouse facility) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claims 9, 11, 18, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al, as applied to the claims set forth above, in view of Mathi et al (US Patent Application Publication No. 2018/0251303). 
With respect to Claim 9, which depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 which are incorporated herein by reference. With respect to Claim 9, Mathi et al disclose the following:
The method of claim 1, wherein said picking station comprises an automatic goods to robot system, wherein a robot associate automatically picks inventory items into an order.  	(See Pars. 0002, 0019, 0026, 0027; Fig. 1; Ref. Numerals 1(picking station), 2(inventory items), 4(robot)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shakes et al with the teachings of Mathi et al to replace the human picker with a robotic picker in order to improve the system by using a more efficient, automated picking device as is well-known in picking items for order fulfillment.  A person with skill in the art would be motivated to incorporate the teachings of Mathi et al because they are a known work in the same field of endeavor (ie, replacing a human picker with an automated picking robot in an order fulfillment system) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 11, which ultimately depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 and Claim 10 which are incorporated herein by reference. With respect to Claim 11, Mathi et al disclose the following:
The method of claim 10, wherein said automatic returns processing system comprises a robot associate configured to perform the recited steps.  (See Pars. 0002, 0019, 0026, 0027; Fig. 1; Ref. Numerals 1(picking station), 2(inventory items), 4(robot)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shakes et al with the teachings of Mathi et al to replace the human picker with a robotic picker in order to improve the system by using a more efficient, automated picking device as is well-known in picking items for order fulfillment.  A person with skill in the art would be motivated to incorporate the teachings of Mathi et al because they are a known work in the same field of endeavor (ie, replacing a human picker with a robotic picker in an order fulfillment system) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 18, which ultimately depends from independent Claim 13, Shakes et al teaches all of the limitations of Claim 13 and Claim 17 which are incorporated herein by reference. With respect to Claim 18, Mathi et al disclose the following:
The method of claim 17, wherein said associate comprises a robot associate configured to perform the recited steps.  (See Pars. 0002, 0019, 0026, 0027; Fig. 1; Ref. Numerals 1(picking station), 2(inventory items), 4(robot)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shakes et al with the teachings of Mathi et al to replace the human picker with a robotic picker in order to improve the system by using a more efficient, automated picking device as is well-known in picking items for order fulfillment.  A person with skill in the art would be motivated to incorporate the teachings of Mathi et al because they are a known work in the same field of endeavor (ie, replacing a human picker with a robotic picker in an order fulfillment system) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 25, which depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 which are incorporated herein by reference. With respect to Claim 25, Mathi et al disclose the following:
The order fulfilment system of claim 19, wherein said picking station comprises an automatic goods to robot system, wherein a robot associate automatically picks inventory items into an order.  (See Pars. 0002, 0019, 0026, 0027; Fig. 1; Ref. Numerals 1(picking station), 2(inventory items), 4(robot)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shakes et al with the teachings of Mathi et al to replace the human picker with a robotic picker in order to improve the system by using a more efficient, automated picking device as is well-known in picking items for order fulfillment.  A person with skill in the art would be motivated to incorporate the teachings of Mathi et al because they are a known work in the same field of endeavor (ie, replacing a human picker with an automated picking robot in an order fulfillment system) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 28, which ultimately depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 and Claim 27 which are incorporated herein by reference. With respect to Claim 28, Mathi et al disclose the following:
The order fulfilment system of claim 27, wherein said automatic returns processing system comprises a robot associate configured to process the returned items.    (See Pars. 0002, 0019, 0026, 0027; Fig. 1; Ref. Numerals 1(picking station), 2(inventory items), 4(robot)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shakes et al with the teachings of Mathi et al to replace the human picker with a robotic picker in order to improve the system by using a more efficient, automated picking device as is well-known in picking items for order fulfillment.  A person with skill in the art would be motivated to incorporate the teachings of Mathi et al because they are a known work in the same field of endeavor (ie, replacing a human picker with a robotic picker in an order fulfillment system) which would prompt incorporation of its teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al, as applied to the claims set forth above, in view of Schafer (US Patent Application Publication No. 2010/0198391). 
With respect to Claim 12, which ultimately depends from independent Claim 1, Shakes et al teaches all of the limitations of Claim 1 and Claim 10 which are incorporated herein by reference. With respect to Claim 12, Schafer discloses the following:
The method of claim 10, wherein said automatic return processing system comprises a 3D imaging system to automatically identify and validate returned items to determine if they are acceptable for re-distribution. (See Abstract; Pars. 0053, 0075; Figs. 3, 6; Ref. Numerals 56(returned items), "camera"(camera--not shown)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shakes et al with the teachings of Schafer to employ a 3D camera system to automatically identify and validate returned items to replace a human associate and ensure the returned items are identified and suitable for a return to inventory or redistribution.  A person with skill in the art would be motivated to incorporate the teachings of Schafer because they are a known work in the same field of endeavor (ie, using a camera to take images of returned items to identify and assess the condition of the returned items) which would prompt incorporation of the teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.  The choice of the type of camera would be a design decision made by one with skill in the art.

With respect to Claim 29, which ultimately depends from independent Claim 19, Shakes et al teaches all of the limitations of Claim 19 and Claim 26 which are incorporated herein by reference. With respect to Claim 29, Schafer discloses the following:
The order fulfilment system of claim 26, wherein said return processing system comprises a 3D imaging system to automatically identify and validate returned items to determine if they are acceptable for re-distribution. (See Abstract; Pars. 0053, 0075; Figs. 3, 6; Ref. Numerals 56(returned items), "camera"(camera--not shown)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shakes et al with the teachings of Schafer to employ a 3D camera system to automatically identify and validate returned items to replace a human associate and ensure the returned items are identified and suitable for a return to inventory or redistribution.  A person with skill in the art would be motivated to incorporate the teachings of Schafer because they are a known work in the same field of endeavor (ie, using a camera to take images of returned items to identify and assess the condition of the returned items) which would prompt incorporation of the teachings in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.  The choice of the type of camera would be a design decision made by one with skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        October 6, 2022